UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1236



OSIRIS S. KAFU,

                                            Plaintiff - Appellant,

          versus


KELLY SERVICES, INCORPORATED,

                                             Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cv-23360-CMC)


Submitted: June 21, 2007                    Decided:    June 27, 2007



Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Osiris S. Kafu, Appellant Pro Se. Henry Scarborough Knight, Jr.,
CONSTANGY, BROOKS & SMITH, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Osiris S. Kafu seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

granting summary judgment in favor of defendant on his claims of

religious and gender discrimination under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000).     We dismiss in part and affirm in part.

             Under Fed. R. App. P. 4(a)(1)(A), a notice of appeal must

be filed within thirty days after the judgment or order appealed

from is entered.          The district court’s order dismissing Kafu’s

claims was entered by the district court on February 7, 2007.                      Kafu

did   not    file   his    notice     of   appeal      until   March    13,     2007.

Accordingly, we find Kafu’s appeal of the district court’s February

7, 2007 order is untimely, and dismiss the appeal as to that order.

             Because the district court’s order denying his motions to

amend and suppress was entered on February 12, 2007, we find

Kafu’s    notice    of    appeal    was    timely   as    to   that    order.        We

nonetheless    affirm     that     order   for   the     reasons   stated     by    the

district court.      See Kafu v. Kelly Servs., No. 3:04-cv-23360-CMC

(D.S.C. Feb. 12, 2007).

             Accordingly, we dismiss in part and affirm in part.                    We

dispense with oral argument because the facts and legal contentions




                                       - 2 -
are adequately presented in the materials before the Court and

argument would not aid the decisional process.

                              DISMISSED IN PART; AFFIRMED IN PART




                              - 3 -